DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed March 3, 2022 are received and entered.
2.	Claims 1, 7, 10, 14, 19, and 21 are amended.  Claims 3 – 4, 6, 9, 16 – 18, and 20 are cancelled.  Claims 1 – 2, 5, 7 – 8, 10 – 15, 19, and 21 – 23 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On page 8 of the Response, Applicant argues that “none of the cited references disclose the user intuitively changing the deformable manipulation part.”
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  As set forth in the Final Rejection mailed December 13, 2021, “it would have been obvious to incorporate the user programmable gestures of Smith into the device of Chatterjee as an input mapped to the generation of a specific user interface, such as that disclosed by FIG. 21 of Chatterjee.”  Applicant has not contested this finding in any manner, shape, or form.  Applicants entire argument comes down to whether the user-programmable gestures can be considered intuitive.
The term “intuitive” is not included in Applicant’s claims or specification as originally filed.  As commonly defined, “intuitive” means something that is based on 
In other words, whether a gesture input is “intuitive” may be user-dependent.  A person of ordinary skill in the art would understand that the combination of Chatterjee and Smith would allow a user to program input gestures to be intuitive for their respective functions.
There is no requirement in the claims that the input gestures be “intuitive”.  Additionally, it is clearly obvious that user-programmed gestures could be chosen to be intuitive for each particular user.  For at least the reasons set forth above, Applicant’s argument is unpersuasive.

First Action Final Rejection
5.	This Office Action is made FINAL because the presently presented claims 1 – 2, 5, 7 – 8, 10 – 15, 19, and 21 – 23 would have been properly finally rejected on the grounds and art of record had they been presented a second time in parent application 16/998,586.
This Application is a continuation (hereinafter referred to as the “New Application”) of Application 16/998,586 (hereinafter referred to as the “Parent”).  The claims of the Parent were finally rejected on December 13, 2021.
As set forth in MPEP §706.07(b), "claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of . . . an earlier application, and (B) all claims of the new application (1) are drawn to the same invention claimed in the earlier application, and 
The New Application is a continuation from the Parent Application and all the claimed elements in the present application were properly rejected in the Parent application.  All applicant has done is move dependent claims into the independent claims.  Accordingly, the totality of the recitations of claims 1 – 2, 5, 7 – 8, 10 – 15, 19, and 21 – 23 of the New Application are identical to the recitations of claims 1 – 2, 5 – 15, and 18 – 23 of the Parent Application.  Since the claimed subject matter of the New Application is the same as the claimed subject matter of the Parent Application, all of the claimed elements in the present application would have been properly finally rejected on the grounds and art of record if they had been entered earlier.
In other words, a mere reorganization of the rejections of the claims of the Parent Application in light of the changed dependencies would have amounted to a proper final rejection.  This reorganization only requires moving cancelled dependent claim rejections into the independent claim and altering a couple of headings.  For example, the rejections of claims 6 and 9 would have been incorporated into the rejection of claim 1.  Instead, Applicant filed the New Application without changing the scope of the previous recitations of the Parent Application.  Therefore, the pending claims of the New Application are rejected for the same reasons set forth in the Parent Application in the Office Action mailed December 13, 2021, albeit with a slight change in organization.
Applicant should have known at the time of filing the New Application that the present recitations would be subject to a First Action Final Rejection because these claims "would have been properly finally rejected on the grounds and art of record in the 
Therefore, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 2, 5, 7 – 8, 10 – 12, 14 – 15, 19, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (U.S. Pub. 2010/0162109) in view of Smith (U.S. Pub. 2015/0317055) , as evidenced by Quinn et al. (U.S. Pub. 2020/0142582).
Regarding claim 1, Chatterjee teaches: an input device (FIG. 7; paragraph [0103]; touch screen 70), comprising:
a touch display configured to recognize an input of a user (FIGS. 7, 17; paragraphs [0103], [0133]; touch screen 70 is a touch display device due to the inclusion of display 79.  Touch screen 70 receives a user’s input in step s171); and
a controller configured to recognize at least any one of touch coordinate and/or gesture pattern information from the input of the user and deform a shape of the touch display depending on the at least any one of the touch coordinates and the gesture 
wherein the controller produces a region corresponding to a location set on a surface of the touch display or a location of touched respective coordinates to form a switch-type deformable manipulation part on the surface of the touch display (FIGS. 17, 21; paragraphs [0133] – [0135], [0141]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes.  As a specific example, a plurality of push buttons 214-a [switch-type] can be formed in response to a particular user input).
Chatterjee fails to explicitly disclose: wherein the controller recognizes the gesture pattern information as first gesture pattern information, when there is a touch user input, the touch coordinates of which are discrete, and when the number of the touches in the touch user input corresponds to a set number; the switch-type deformable manipulation part is formed when recognizing the first gesture pattern information; wherein the controller recognizes the gesture pattern information as second gesture pattern information when there is a user input, the touch coordinates of which are continuous, and when a length of the user input corresponds to a set length; and wherein the controller recognizes the gesture pattern information as third gesture pattern information when there is a swiping user input, the touch coordinates of which include a portion or all of a set closed curve, and when a length of the swiping user input corresponds to a set length.
However, Chatterjee discloses a touch input may result in different user interfaces being displayed in a 3-dimensional manner and that a particular user input to change shape of a touch surface can be based on touch location, acceleration, direction, size, number of touch points, etc. (paragraphs [0092], [0134], [0135]).
Additionally, Smith discloses that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: wherein the controller recognizes the gesture pattern information as first gesture pattern information, when there is a touch user input, the touch coordinates of which are discrete, and when the number of the touches in the touch user input corresponds to a set number (Chatterjee; Smith; paragraph [0048]; a user can program gestures including a specific number of touches.  When combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form raised push buttons 214-a of Chatterjee as illustrated in FIG. 21); the switch-type deformable manipulation part is formed when recognizing the first gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form raised push buttons 214-a of Chatterjee as illustrated in FIG. 21);
wherein the controller recognizes the gesture pattern information as second gesture pattern information, when there is a user input, the touch coordinates of which are continuous, and when a length of the user input corresponds to a set length (Chatterjee; paragraph [0092]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a user input of a specific length is required in order to form three-dimensional user input options such as the scroll wheel 193 [FIG. 19], the push buttons 214-a [FIG. 21], or other examples of Chatterjee); and
wherein the controller recognizes the gesture pattern information as third gesture pattern information when there is a swiping user input, the touch coordinates of which include a portion or all of a set closed curve, and when a length of the swiping user input corresponds to a set length (Chatterjee; paragraph [0092]; a touch input to change Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a movable touch input, such as a drag or a slide input, is required in order to form scroll wheel 193 Chatterjee as illustrated in FIG. 19.  This programmed gesture may correspond to a circular dragging input [closed curve of a set length] where the circle formed by the input corresponds to scroll wheel 193 thereby forming a raised or lowered surrounding circle 193-a [and a raised or lowered center button 193-b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that includes user-programmable gestures to perform specific functions where the programmable gestures may include a specific number of touches, movements, locations, time, etc., as taught by Smith, are known as well.  The combination of the known teachings of Chatterjee and Smith would yield the predictable results of a touch screen display device that receives a user-programmable gesture input having a plurality of discreet simultaneous touches and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input.  In other words, it would have been obvious to incorporate the user programmable gestures of Smith into Chatterjee as an input mapped to the generation of a specific user interface, such as that disclosed by FIG. 21 of Chatterjee.  Such a modification merely requires utilizing the well-known feature of user-programmable gestures inputs into the device of Chatterjee to fill in the gaps of Chatterjee by combining known teachings using known methods to produce predictable results, i.e., the touch events of Chatterjee are programmable.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield the aforementioned predictable results.
Neither Chatterjee nor Smith explicitly disclose that the user input is a scroll user input.
However, the Examiner finds that the disclosure of a scroll bar user interface element was well-known in the art before the effective filing date of Applicant’s claimed invention.  Please see paragraph [0001] of Quinn.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee, Smith, and Quinn to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that includes user-programmable gestures to perform specific functions where the programmable gestures may include a specific number of touches, movements, locations, time, etc., as taught by Smith, are known as well.  Moreover, the teachings of Quinn, are also known.  The combination of the known teachings of Chatterjee, Smith, and Quinn would yield the predictable results of a touch screen display device that receives a user-programmable gesture input having a specific unidirectional length and deforms of a surface thereof to display a scroll bar user interface object for subsequent input.  In other words, it would have been obvious to incorporate the user programmable gestures of Smith into the device of Chatterjee as an input mapped to the generation of a specific user interface.  It would have been obvious to utilize the well-known user interface object of a scroll bar, as disclosed by Quinn, in the combined device of Chatterjee and Smith.  Such a modification merely requires utilizing the well-known feature of user-programmable gestures inputs of Smith into the device of Chatterjee to generate the well-known user interface object of a scroll bar, as disclosed by Quinn.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee, Smith, and Quinn to yield the aforementioned predictable results.
Regarding claim 14, this claim is a method recitation of the functional requirements set forth above with regard to claim 1.  Since there are no additional features required in this claim, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action.
Regarding claims 2 and 15, Chatterjee teaches: wherein the controller controls a vertical movement of a deformable member located inside or outside the touch display to form the deformable manipulation part (FIGS. 7, 11; paragraphs [0103], [0125], 
Regarding claim 5, Chatterjee teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (FIG. 21; paragraph [0141]; when a user presses a top surface of three-dimensional push buttons 214-a, the computing system executes a corresponding function).
Regarding claims 7 and 19, Chatterjee teaches: wherein the controller produces a region corresponding to a location set on a surface of the touch display or corresponding to a straight line where initial touch coordinates are a start point and where final touch coordinates are an end point to form a rod-type deformable manipulation part on the surface of the touch display (FIGS. 17,; paragraphs [0133] – [0135]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes).
Chatterjee fails to explicitly disclose: the rod-type deformable manipulation part is formed when recognizing the second gesture pattern information.
However, Smith teaches that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
Quinn discloses that a scroll bar user interface element was well-known in the art before the effective filing date of Applicant’s claimed invention (paragraph [0001]).
The combination of Chatterjee, Smith, and Quinn teaches: the rod-type deformable manipulation part is formed when recognizing the second gesture pattern information (When Chatterjee, Smith, and Quinn are combined, a user could program a gesture such that a gesture having a specific unidirectional length is required in order to form a three-dimensional scroll bar [rod-type] for subsequent user input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee, Smith, and Quinn to yield predictable results for at least the reasons set forth above with regard to claims 1 and 14.
Regarding claim 8, the combination of Chatterjee, Smith, and Quinn teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (FIG. 21; paragraph [0141]; when a user presses a top surface of three-dimensional push buttons 214-a, the computing system executes a corresponding function.  This would apply to the protrude scroll bar taught by the combination set forth above with regard to claims 6 and 18).
Regarding claims 10 and 21, Chatterjee teaches: wherein the controller produces a region corresponding to a location set on a surface of the touch display or corresponding to all or a portion of a closed curve including from initial touch coordinates to final touch coordinates to form a circular deformable manipulation part on 
Chatterjee fails to explicitly disclose: the circular deformable manipulation part is formed when recognizing the third gesture pattern information.
However, Smith teaches that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: the circular deformable manipulation part is formed when recognizing the third gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form the raised/lowered surrounding circle 193-a and the raised/lowered three-dimensional center button 193-b of Chatterjee as illustrated in FIG. 19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 1 and 14.
Regarding claim 11, Chatterjee teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region 
Regarding claims 12 and 22, Chatterjee teaches: wherein the controller implements a graphic user interface (GUI) according to a form of the deformable manipulation part on the touch display (FIG. 7; paragraph [0103]; when the topography of the touch screen 70 is changed, the display 79 can display virtual buttons 73 and 74 as well as utilize shape changeable nodes 72 to deform the surface of the touch screen 70).

8.	Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Smith in view of Quinn, as applied to claims 1 and 14 above, in view of de Vries et al. (U.S. Pub. 2020/0379593).
Regarding claims 13 and 23, neither Chatterjee nor Smith nor Quinn explicitly disclose: wherein the controller releases the formed deformable manipulation part to return to an original state, when there is no user input on the touch display during a set time.
However, de Vries teaches: wherein the controller releases the formed deformable manipulation part to return to an original state, when there is no user input on the touch display during a set time (FIG. 6A; paragraph [0319]; when a first touch is detected in step 6002, a first control is displayed in step 6004.  If a subsequent press is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee, Smith, Quinn, and de Vries to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that receives a first input, displays a particular user interface control, and ceases to display the particular user interface control is a second input is not detected within a threshold time, as taught by de Vries, are known as well.  The combination of the known teachings of Chatterjee and de Vries would yield the predictable results of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, where the surface thereof returns to its original state if the subsequent input is not detected within a threshold time.  In other words, it would have been obvious to incorporate the time threshold for ceasing to display an object corresponding to a touch input, as taught by de Vries, into the device of Chatterjee.  Such a modification merely provides a simple well-known method of exiting out of a particular user interface of Chatterjee.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee, Smith, Quinn, and de Vries to yield the aforementioned predictable results.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626